Citation Nr: 1142279	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-22 814	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due benefits.


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to April 1959.  The Veteran died in January 2008.  The appellant is the Veteran's former private attorney. 

This case comes before the Board of Veterans Appeals (Board) on appeal from a May 2008 rating action issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Togus, Maine. The appellant's claim is for attorney's fees from past due benefits based on his representation of the Veteran. 



FINDINGS OF FACT

Although the appellant and the Veteran entered into a valid contingent fee agreement in June 1998 for a percentage of past-due benefits paid to the Veteran, and such benefits were awarded by virtue of a May 2007 Board decision, the Board's award did not result in any cash payment to the Veteran due to the Veteran's death.


CONCLUSION OF LAW

The appellant is not entitled to attorney fees from the award of past-due benefits.  38 U.S.C.A. § 5904(c)(1) (West 2002 & Supp. 2010); 38 C.F.R. § 20.609(c) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

From the outset of its analysis, the Board observes that the United States Court of Appeals for Veterans Claims (Court) has held that VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but is instead seeking a decision regarding how benefits will be distributed under another Chapter.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed). 

This appeal presents a long and eventful procedural history.  In order that this decision be placed in its proper procedural context, a discussion of the procedural history is useful.

The Veteran's claim for entitlement to service connection for disorders of the back, legs, and feet, was initially filed in September 1995.  In an August 1996 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine denied the Veteran's claims of entitlement to service connection for disabilities of the back, legs, and feet.  In September 1996, the Veteran expressed disagreement with that decision.  The RO subsequently affirmed its decision in a November 1996 rating decision and in a December 1996 Statement of the Case.  The Veteran then perfected his appeal as to the issues of entitlement to service connection for disabilities of the back, legs, and feet by filing a December 1996 substantive appeal via VA Form 9.  The matter was subsequently certified to the Board, and in December 1997, was remanded by the Board for further development of the Veteran's claims.  After such development, the Veteran's claims were re-certified to the Board which, in a March 1998 decision, denied the Veteran's service connection claims.  The Veteran subsequently sought appeal to the Court.  In a July 1999 single-judge memorandum decision, the Court affirmed the Board's decision.

The Veteran subsequently appealed to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  During the pendency of that appeal, Congress enacted the Veterans Claims Assistance Act of 2000 (VCAA), which inter alia, eliminated the previous requirement that service connection claims be "well-grounded" and imposed upon VA certain duties to notify and assist claimants.  In view of the new requirements imposed under the new law, the Veteran moved that the Federal Circuit vacate the Board's March 1998 decision and remand the matter to the Board for development and adjudication consistent with the newly enacted VCAA.  The Veteran's motion was granted by the Federal Circuit, which vacated the Court's July 1999 decision.  In turn, the Court vacated the Board's March 1998 decision and remanded the matter to the Board.

Subsequently, the Veteran's service connection claims were remanded by the Board to the RO for further development on two occasions, once in June 2002 to accommodate the Veteran's request for a video conference hearing, and once in October 2003 to afford the Veteran a VA examination to determine the nature and etiology of his claimed disabilities.  In a May 2004 decision, the Board once again denied the Veteran's claims.  Once again, the Veteran appealed the matter to the Court.  In a December 2009 Order issued by the Court, the Board's decision as to the issues of service connection for disorders of the back, legs, and feet was vacated and remanded to the Board.

In a May 2007 decision, the Board granted the Veteran's claims of service connection for disabilities of the back and legs.  The claims file was subsequently transferred to the Togus RO for processing of the Veteran's claim, which was to include among other things, the assignment of effective dates and initial disability ratings for the newly service-connected disabilities.  Documentation in the claims file shows that a rating decision was drafted by the RO on January 31, 2008.  Before the rating decision and accompanying monetary payment could be mailed to the Veteran, however, VA was contacted by the Veteran's daughter, who advised that the Veteran had died on January [redacted], 2008.  A death certificate in the claims file confirms the same.  In view of the information concerning the Veteran's unfortunate death, the January 31, 2008 rating decision and accompanying monetary payment was apparently never mailed.

In May 2008, VA notified the appellant that attorney's fees could not be paid.  In this regard, VA stated that in view of the Veteran's death, past-due benefits were only payable as accrued benefits and there was no evidence available to VA that a claimant for such accrued benefits had signed a fee agreement with the appellant.  The appellant has filed and perfected a timely appeal seeking the payment of attorney fees from past-due benefits.

A claimant may have attorney representation for the prosecution of claims for VA benefits.  38 U.S.C.A. § 5904(a) (West 2002).  An attorney may charge a fee for such representation only if specified statutory and regulatory criteria are satisfied.  38 U.S.C.A. § 5904(c), (d) (West 2002);  38 C.F.R. § 20.609(c), (g), and (h) (2006).  Under 38 U.S.C.A. § 5904(c)(1) (West 2002), a fee may not be charged, allowed, or paid for services of an attorney with respect to services provided before the date on which the Board first makes a final decision in the case.  Such a fee may be charged, allowed, or paid in the case of services provided after such date only if an attorney is retained with respect to such case before the end of the one-year period beginning on that date. 

The regulation implementing 38 U.S.C.A. § 5904(c)(1) (West 2002), provides in pertinent part, that an attorney may charge fees only if the following conditions have been met: (1) a final decision had been promulgated by the Board with respect to the issue or issues involved; and (2) the attorney was retained not later than one year following the date on which that Board decision was promulgated, i.e., a qualifying fee agreement.  38 C.F.R. § 20.609(c) (2006); see also In re Mason, 13 Vet. App. 79, 83-86 (1999).

Subject to the requirements set forth above, a claimant and an attorney may enter into a fee agreement providing that payment for the services of the attorney will be made directly to the attorney by VA out of any past-due benefits awarded as a result of a successful appeal to the Board or an appellate court or as a result of a reopened claim before VA following a prior denial of such benefits by the Board or an appellate court.  Such an agreement will be honored by VA only if the following conditions are met: (1) the total fee payable (excluding expenses) does not exceed 20 percent of the total amount of the past-due benefits awarded; (2) the amount of the fee is contingent on whether or not the claim is resolved in a manner favorable to the claimant or appellant; and (3) the award of past-due benefits results in a cash payment to a claimant or an appellant from which the fee may be deducted.  See 38 C.F.R. § 20.609(h) (2006). 

"Past-due benefits" are defined as a nonrecurring payment resulting from a benefit, or benefits, granted on appeal or awarded on the basis of a claim reopened after a denial by the Board or the lump sum payment that represents the total amount of recurring cash payments which accrued between the effective date of the award, as determined by applicable laws and regulations, and the date of the grant of the benefit by the agency of original jurisdiction, the Board, or an appellate court.  38 C.F.R. § 20.609(h) (2006). 

When the benefit granted on appeal, or as the result of the reopened claim, is service connection for a disability, the "past-due benefits" will be based on the initial disability rating assigned by the agency of original jurisdiction following the award of service connection.  The sum will equal the payments accruing from the effective date of the award to the date of the initial disability rating decision.  If a higher evaluation is subsequently granted as the result of an appeal of the disability evaluation initially assigned by the agency of original jurisdiction, and if the attorney represents the claimant or appellant in that phase of the claim, the attorney will be paid a supplemental payment based upon the increase granted on appeal, to the extent that the increased amount of disability is found to have existed between the initial effective date of the award following the grant of service connection and the date of the rating action implementing the appellate decision granting the increase.  Id.

The Board notes that the regulations addressing attorney's fees were changed in 2007, and now permit attorneys and agents to charge fees for representation in instances where an agency of original jurisdiction has issued a decision on a claim or claims, and a Notice of Disagreement has been filed with respect to that decision on or after June 20, 2007.  38 C.F.R. § 14.636 (2011).  Nonetheless, these new regulations are not applicable in this case, because the relevant Notice of Disagreement was filed in September 1996, well before June 19, 2007.

In view of the foregoing law, the Board finds that attorney's fees for past-due benefits may not be paid to the appellant, either from the Veteran or from VA directly.

Here, the Board's "final decision" issued in May 2007 clearly addressed and granted the issues of the Veteran's entitlement to service connection for disabilities of the back and legs.  A copy of the Contingent Fee Agreement between the Veteran and the appellant shows that the agreement was signed by both the Veteran and the appellant in June 1998, shortly after the Board's original March 1998 denial.  The Board notes that under 38 C.F.R. § 20.609(g)(h) (1996), fee agreements must include an applicable VA file number and must be filed with the Board and the RO within 30 days of the execution of that agreement.  A review of the record shows that the Contingent Fee Agreement in this case did not, in fact, contain the Veteran's VA file number.  Moreover, the record indicates that a copy of that agreement was not furnished to both the RO and Board until October 1999, more than 30 days after the agreement was made.  Nonetheless, it appears that the appellant had written to the RO in June 1998, shortly after entering the Contingent Fee Agreement with the Veteran, and advised the RO that he was representing the Veteran in his appeal.  The Board also notes that the June 1998 letter includes the Veteran's VA file number.  Under the circumstances, the Board and the RO were apparently aware of the attorney fee agreement in time to effectuate its provisions.  Based upon these facts, the Board finds that the appellant was in substantial compliance with the provisions of 38 C.F.R. § 20.609(g)(h).  Although he did not strictly adhere to the letter of that regulation, it cannot be said that he violated its spirit.  Consequently, the Board is left to an analysis of whether the fee agreement provided for payment for the services of the attorney directly to that attorney by the VA.

In accordance with 38 C.F.R. § 20.609(h) (2006), the contingent fee clause of the agreement provides for a total fee of "20 percent of the total amount of any past-due benefits awarded".  The clause further notes that "[i]t is understood that this contingent fee is to be paid by the VA directly to the [a]ttorney".  Notwithstanding the language in the Agreement, the record clearly shows that a cash payment of the awarded benefits was never made to the Veteran due to the unfortunate timing of his death.  Because a cash payment "from which the fee may be deducted" was never made, VA cannot honor the Contingent Fee Agreement between the Veteran and the appellant.  38 C.F.R. § 20.609(h)(iii) (2006).

The Board notes that the Veteran's spouse subsequently filed for, and was awarded, accrued disability benefits from the Veteran's back and leg disabilities.  Nonetheless, there is no record that the appellant entered into a separate agreement with the Veteran's spouse for the payment of contingent fees based upon recovery of accrued disability benefits by the Veteran's spouse.  Under the circumstances, and to the extent that the appellant may be asserting that the Veteran's spouses recovery of accrued disability benefits forms the basis of entitlement to attorney's fees, the Board finds no merit in any such assertions.

In view of the foregoing, the appellant's claim in this matter is denied based on the application of unambiguous law as applied to facts not materially in dispute.  Consequently, the benefit of the doubt rule as set forth at 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.102 (2011) is not for application in this case.  Thus, the Board is left with no recourse but to deny the appellant's claim for attorney fees. 


ORDER

Eligibility for payment of attorney fees from past-due benefits is denied.



                    _________________________________________________
	MICHAEL A. PAPPAS
Veterans Law Judge,  Board of Veterans' Appeals




Department of Veterans Affairs


